EXAMINER'S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Chris Elswick on 02/07/2022.
The application has been amended as follows: 
In regards to Claim 3, please delete the ‘a’ in the following statement “a the predetermined ratio”

In regards to Claim 11, please delete the ‘a’ in the following statement “a the predetermined ratio”

In regards to Claim 17, please amend to the following:

17. (Currently Amended) A person lifting apparatus comprising: 
a first lifting strap feeding device comprising a first drum and a first lifting strap wound on the first drum; 
a second lifting strap feeding device comprising a second drum and a second lifting strap wound on the second drum; and 
a controller communicatively coupled to the first lifting strap feeding device and to the second lifting strap feeding device, the controller includes logic thatis configured to use a determined ratio between a first current draw value[[s]] of the first lifting strap device and a second current draw value of the second lifting strap feeding device, wherein the first and second current draw values indicative of loads carried by , respectively, are compared by the controller to detect an imbalance condition.


In regards to Claim 19, please amend preamble to the following: “The person lifting apparatus of claim 17 

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance: The claims are allowable over the prior art of record because the teachings of the references taken alone or as a whole do not teach or render obvious the combination set forth including that of independent claims 1, 9 and 17.
In regards to Claims 1, 9 and 17, the prior art of Brulotte et al. (US 2017/0354559) teaches a ceiling lift tilt management system that includes an apparatus and a method of managing the tilt of a patient harness. The prior art discloses two motor units (16), two straps (18), a spreader bar (20) for each strap and a drum (156/176) that is capable of detecting or measuring the positon of the patient, to then control the degree of tilt of the patient within the sling (34), the length and positon of the straps, as well as other features. However, the prior art of Brulotte does not teach the capability to compare values, specifically the values of a predetermined imbalance value to a current values of both straps when a patient is placed into the harness. Rather the only values Brulotte discloses is a motor amperage to sense a load vs. no load. 
Additionally, after a further search was completed the prior art of Martin et al. (US 6302828) was also noted as pertinent to the applicant’s disclosure. The prior art of Martin teaches a transportable offloading weight apparatus that utilizes an internal pulley system through one end of a rope while the 
Therefore, with the prior art failing to disclose the instant invention, it is the Examiner’s opinion that it would not have been obvious for one of ordinary skill in the art to have arrived at and/or claimed this specific combination of features in the designed configuration based on the teachings of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON EMANSKI whose telephone number is (571)272-8473. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MADISON EMANSKI/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
2/9/2022